Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eunhee Park, Reg. No. 42,976 on 9 September 2021.

The claims have been amended as follows: 
1. A computer-implemented method for mixed-precision deep learning with multi-memristive synapses, said method comprising
representing each synapse of an artificial neural network by a combination of a plurality of memristive devices, wherein each of said plurality of memristive devices of each of said synapses contributes to an overall synaptic weight with a related device significance, and
accumulating a weight gradient ΔW for each synapse in a high-precision variable χ, and
performing a weight update to one of said synapses using an arbitration scheme for selecting a respective memristive device, wherein a threshold value related to said high-precision variable χ for performing said weight update is set according to said device significance of said respective memristive device selected by said arbitration scheme 

as long as |χi| ≥ ε, repeat said following steps: 
applying a pulse to a selected memristive device,
decreasing i by sign(χi)*ε, and 
selecting ,
wherein χi represents the high-precision variable χ associated with i-th synapse of the multi-memristive synapses, and ε represents memristive device granularity.
5. The method according to claim 1, wherein said device significance of all memristive devices of one synapse is equal and wherein said weight update is performed according to:
set χi = χ0,
as long as |χi| ≥ N*ε, repeat: applying a pulse to all memristive devices and decrease χi  by sign(χi)*N*ε, wherein N = number of devices and ε = device granularity, 
as long as |χi| ≥ (N-r)*ε, repeat: applying a pulse to all memristive devices and decrease χi by sign(χi)*(N-r)*ε, wherein r = 1,
repeat said previous step until |χi| < ε, wherein in each iteration r is increased by 1,
wherein χi represents the high-precision variable χ associated with i-th synapse, χ0 represents the high-precision variable χ associated with 0-th synapse, and ε represents memristive device granularity.
8. The method according to claim 7, 
wherein during each synaptic weight update only one memristive device n is updated by a pulse, wherein said memristive device n is determined by starting with the memristive device N having the highest significance αN and continuing with memristive devices having decreasing significance α1 
9. The method according to claim 8,
wherein during each synaptic weight update only one memristive device is updated,wherein respective memristive devices n of all synapses having same significance n]] a predefined number of training examples of said artificial neural network.
10. The method according to claim 7, wherein during each synaptic weight update multiple memristive devices are updated by multiple pulses as long as |χi| ≥ αn*ε, wherein χi is decreased according to χi - sign(χi)* αn*ε after an application of every pulse to said respective memristive device n,
thereby starting with said memristive device N having said highest significance αN and continuing with memristive devices having sequentially decreasing significance values until said memristive device 1 with said significance 1,
wherein χi represents the high-precision variable χ associated with i-th synapse,
ε represents memristive device granularity, and
αn represents significance associated with said respective memristive device n.
11. The method according to claim 7,
wherein during each synaptic weight update only one memristive device n is updated by multiple pulses as long as |χi| ≥ αn *ε, wherein χi is decreased according to χi - sign(χi)* αn*ε after said application of every pulse,
n are selected for update for [[Xn]] a predefined number of training examples of said artificial neural network,
wherein χi represents the high-precision variable χ associated with i-th synapse,
ε represents memristive device granularity, and
αn represents significance associated with said respective memristive device.
12. The method according to claim 7,
wherein αN = k(N-1) , αN-1 = k(N-2), ..., α1 = k0, wherein during a weight update a number of pulses p for updating a memristive device is determined by p = floor (|χ| / ε), wherein ε represents memristive device granularity,
wherein said number of pulses are converted to a number base k, and 
wherein pulses are applied to corresponding memristive devices in parallel according to a value pbase(k).
13. The method according to claim 1, wherein said device significance of all memristive devices of one synapse is equal and wherein said memristive devices have only a binary storage capability and wherein said weight update is performed according to:
as long as |χi| ≥ εb, wherein εb is said binary device granularity, χi represents the high-precision variable χ associated with i-th synapse, repeat said following steps: 
applying a pulse to a selected memristive device,
decrease χi by sign(χi)*εb, and
selecting a next memristive device;
if said condition (|χi| < εb) is fulfilled perform said following stepsconverting χi into number of pulses p,

setting χi = 0, and selecting a next memristive device.
14. The method according to claim 7, wherein said memristive devices have only binary storage capability, i| ≥ αn*εb, wherein χi is decreased according to χi - sign(χi)* αn*εb after an application of every pulse to a respective memristive device n,
thereby starting with said memristive device N having said highest significance αN and continuing with memristive devices having sequentially decreasing significance values until α2 and using said following procedure with said memristive device with said significance 1:
converting χi into number of pulses p,applying p pulses to memristive device 1 with said significant factor α1, and
setting χi = 0,
wherein χi represents the high-precision variable χ associated with i-th synapse, 
εb represents binary device granularity, and
αn represents significance associated with said respective memristive device.
15. A system for mixed-precision deep learning with multi-memristive synapses, said system comprising
a plurality of synapses, wherein each of said plurality of synapses is a portion of an artificial neural network, wherein each of said plurality of synapses is represented by a combination of a plurality of memristive devices, wherein each of said plurality of memristive 
 an accumulation unit adapted for accumulating a weight gradient ΔW for each synapse in a high-precision variable χ, and
a programming circuit adapted for performing a weight update to one of said synapses using an arbitration scheme for selecting a respective memristive device, wherein a threshold value related to said high-precision variable χ for performing the weight update is set according to the device significance of the respective memristive device selected by the arbitration scheme.
18. The system according to claim 15, wherein said device significance of all memristive devices of one synapse is equal and wherein said accumulation unit and said programming circuit are adapted to interact to perform a weight update according to:
as long as |χi| ≥ ε, repeat said following steps: 
applying a pulse to a selected memristive device,
decreasing i by sign(χi)*ε, and 
selecting ,
wherein χi represents the high-precision variable χ associated with i-th synapse of the multi-memristive synapses, and ε represents memristive device granularity.
19. The system according to claim 15, wherein said device significance of all memristive devices of one synapse is equal and said accumulation unit and said programming circuit are adapted to interact to perform a weight update according to:
 set χi = χ0,
i| ≥ N*ε, repeating: applying a pulse to all memristive devices and decreasing χi by sign(χi)*N*ε,
 wherein N = number of devices and ε = device granularity, 
 as long as |χi| ≥ (N-r)*ε, repeating: applying a pulse to all memristive devices and decreasing χi by sign(χi)*(N-r)*ε, wherein r = 1,
 repeating said previous step until |χi| < ε, wherein in each iteration r is increased by 1,
wherein χi represents the high-precision variable χ associated with i-th synapse, χ0 represents the high-precision variable χ associated with 0-th synapse, and ε represents memristive device granularity.
22. The system according to claim 21, wherein during each synaptic weight update multiple memristive devices are updated by multiple pulses as long as |χi| ≥ αn*ε, wherein χi is decreased according to χi - sign(χi)* αn*ε after an application of every pulse to said respective memristive device n,
thereby starting with said memristive device N having said highest significance αN and continuing with memristive devices having sequentially decreasing significance values until said memristive device 1 with said significance 1,
wherein χi represents the high-precision variable χ associated with i-th synapse,
ε represents memristive device granularity, and
αn represents significance associated with said respective memristive device n.
23. The system according to claim 21,
wherein during each synaptic weight update only one memristive device n is updated by multiple pulses as long as |χi| ≥ αn *ε, 
i is decreased according to χi - sign(χi)* αn*ε after said application of every pulse, wherein respective memristive devices n of all synapses starting with the devices having said significance value αn are selected for update for [[Xn]] training examples of said artificial neural network,
wherein χi represents the high-precision variable χ associated with i-th synapse,
ε represents memristive device granularity, and
αn represents significance associated with said respective memristive device.
24. The system according to claim 21, 
wherein αN = k(N-1) , αN-1 = k(N-2), ..., α1 = k0, wherein during a weight update a number of pulses p for updating a memristive device is determined by p = floor (|χ| / ε), wherein ε represents memristive device granularity,
wherein said number of pulses are converted to a number base k, and wherein pulses are applied to corresponding memristive devices in parallel according to a value pbase(k).
25. A computer program product for mixed-precision deep learning with multi-memristive synapses, said computer program product comprising a computer readable storage medium having program instructions embodied therewith, said program instructions being executable by one or more computing systems or controllers to cause said one or more computing systems to
 represent each synapse of an artificial neural network by a combination of a plurality of memristive devices, wherein each of said plurality of memristive devices of each of said synapses contributes to an overall synaptic weight with a related device significance, and
 accumulate a weight gradient ΔW for each synapse in a high-precision variable χ, and
wherein a threshold value related to said high-precision variable χ for performing said weight update is set according to said device significance of said respective memristive device selected by said arbitration scheme.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches the memory architecture and weight update method recited by independent claims 1, 15, and 25. Merced-Grafals, Emmanuelle J., et al. (“Repeatable, accurate, and high speed multi-level programming of memristor 1T1R arrays for power efficient analog computing applications,” Nanotechnology 27.36 (2016): 365202) teaches programming multiple conductance levels into memristor arrays, but it does so using a series of pulses to set an individual memristor to one of multiple resistance levels, so it does not teach “performing a weight update to one of said synapses using an arbitration scheme for selecting a respective memristive device, wherein a threshold value related to said high-precision variable χ for performing said weight update is set according to said device significance of said respective memristive device selected by said arbitration scheme” as recited by claims 1, 15, and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125